EXHIBIT32.1 CERTIFICATION OF CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION1350, AS ADOPTED PURSUANT TO SECTION-OXLEY ACT OF 2002 In connection with the Quarterly Report on Form10-Q of Innovus Pharmaceuticals, Inc. (the “Corporation”) for the quarter endedJune 30, 2016 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), the undersigned, Bassam Damaj, principal executive and financial officer of the Corporation, hereby certifies, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that to his knowledge: The Report fully complies with the requirements of Section13(a)or 15(d)of the Securities Exchange Act of 1934, as amended, and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Corporation as ofJune 30, 2016. Dated: August 15, 2016 /s/ Bassam Damaj Bassam Damaj, President and Chief Executive Officer (Chief Executive and Financial Officer)
